DISSENTING OPINION BY
Appleton, C. J.
The defendants were sued as partners; They submitted to a default. By the default they admitted the-*308-allegations in the writ. The judgments recovered in suits .against them as partners, were properly receivable to establish the fact of partnership in the present case. Fogg v. Green, 16 Maine, 282; Ellis v. Jameson, 17 Maine, 235; Cragin v. Carleton, 21 Maine, 492; Collyer on Partnership, § 773.
Assuming that the judgments introduced made only a prima , facie case of partnership, the question arises whether the evidence offered was admissible to do away with their effect.
The defendant, Mosher, was asked whether in the suits in which judgments were rendered against the defendants as partners by default, he had entered into a compromise with the plaintiffs without the knowledge of Lancey, and had paid the amount. The answer was- excluded. If the answer had been in the ¡-affirmative, it would not negative the fact of partnership. As a partner, he might compromise a debt of the firm and pay the same ■and such facts would afford no legitimate inference against the existence of such partnership. Sill less would an answer in the ■negative tend to disprove the existence of the alleged partnership.
The defendant, Lancey, was asked, if he had had any conversation with Mosher in relation to the suits in which the judgments had been received in evidence and whether he had stated to him that they related to his (Mosher’s) affairs and that he need not trouble himself about them as he would adjust them. The answers to these questions were excluded and properly. The conversations of the partners inter sese in relation to past pending ■suits is not admissible. The defendants were witnesses and might deny the existence of a partnership, but they cannot .strengthen that denial ¡by giving proof of statements to each other .not under oath.
The fact that Lancey had no knowledge of the defaults in the judgments introduced, is entirely immaterial. He knew of the suits and whether he knew of the defaults or the payments of ■the judgments in which defaults, had been entered does not disprove or tend to disprove the fact of partnership.
The answers to the questions were properly excluded.

Exceptions overruled.

Barrows and Libbey, JJ., concurred.